Citation Nr: 0011482	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  98-20 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel

INTRODUCTION

The appellant's DD Form 214 indicates that the he had active 
duty for training (ACDUTRA) from August 1991 to December 
1991.  Service department records indicate that the veteran 
had other periods of ACDUTRA, to include in May 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1998 rating decision from the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for back 
and left knee injuries.

The Board notes that additional relative evidence was 
submitted directly to the Board in October 1999.  The veteran 
and his representative waived initial consideration by the RO 
under the provisions of 20.1304(c).  Nevertheless, that 
evidence will be considered by the RO in accordance with the 
remand.

REMAND

In March 2000, after the case had been forwarded to the 
Board, the veteran submitted additional evidence to the RO, 
some of which was already of record.  However, the evidence 
includes a new private medical report and an additional 
service record.  This evidence has not been considered by the 
RO in regard to the issues on appeal.  The veteran has 
specifically requested initial consideration by the RO of 
this evidence, and thus does not waive the RO's initial 
consideration.  38 C.F.R. § 20.1304(c) (1999). 

Accordingly, the case is returned to the RO for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should review the claims for 
service connection in light of the 
additional evidence submitted directly 
to the Board since the Supplemental 
Statement of the Case was issued in 
April 1999, and in light of the evidence 
forwarded to the Board by the RO in 
March 2000, along with any other 
evidence that may be received.  If, 
based on the additional evidence, 
further development of the case is 
indicated, such should be accomplished. 

3.  The RO should then re-adjudicate the 
issues on appeal with consideration of 
all evidence of record.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of 
the Case, containing the laws and 
regulations potentially applicable to 
all issues for which an appeal has been 
initiated, and given the opportunity to 
respond thereto, being advised of the 
appropriate time limits in which to do 
so.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action 
unless otherwise notified.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




